Citation Nr: 1711152	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for paraspinous muscle strain in the lumbar spine region.

2.  Entitlement to a disability rating greater than 20 percent for recurrent left shoulder dislocation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Chicago, Illinois, which granted increased disability ratings of 20 percent for the service-connected lumbar spine paraspinous muscle strain and recurrent left shoulder dislocation from February 6, 2009, the date of claim.  

The Veteran appealed the level of the disability ratings to the Board, which denied both appeals in a January 2016 decision.  

The Veteran appealed the Board's January 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court approved a Joint Motion for Remand filed by both parties to the case, vacated the Board's January 2016 decision and remanded the issues to the Board for further consideration.  

The Board has reviewed the Veteran's physical claims file and his electronic claims files to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

In the Joint Motion for Remand, the parties to the case agreed that further explanation is needed regarding whether the November 2009 VA medical examinations, upon which the Board relied, were adequate; whether the Veteran was entitled to a separate disability rating for his left shoulder under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016); and whether a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is reasonably raised by the record.  

Upon remand, the Veteran should be provided with another VA examination, using updated examination protocols, to identify the current level of impairment involving his left shoulder and low back.  Additionally, the new examination will provide the examiner with an opportunity to comment upon the concerns expressed in the Joint Motion for Remand, including the extent of impairment during flare-ups.  The Board also notes that updated examination protocols require that VA examinations include testing for pain on both active and passive motion, in weightbearing and non-weightbearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In assigning an appropriate disability rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14 must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In this case, the authors of the joint motion for remand suggest that a separate disability rating under the provisions of Diagnostic Code 5201, which pertain to limitation of motion, should be considered.  The Veteran's 20 percent disability rating is assigned under the provisions of Diagnostic Code 5202, on account of frequent dislocation of the scapulohumeral joint.  Thus, on its face, assigning separate disability ratings under the two Diagnostic Codes would not appear to violate the prohibition against pyramiding, as each Code measures different symptoms.  

Diagnostic Code 5201 provides a 40 percent disability rating for limitation of arm motion to 25 degrees away from the side.  A 30 percent disability rating is provided for limitation of arm motion midway between side and shoulder level, while arm motion to shoulder level is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A pictorial depiction of shoulder motion is provided at 38 C.F.R. § 4.1a, Plate I.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

At the time of the November 2009 VA examination, upon which the Board relied in the now-vacated decision, the Veteran manifested left arm motion to 110 degrees, with pain at 100 degrees.  As shoulder level is at 90 degrees, he did not meet the criteria for a 20 percent disability rating at that time, so would have warranted a noncompensable disability rating under the provisions of Diagnostic Code 5201 in any case.  Upon remand, however, the RO may consider in the first instance whether a separate rating is warranted under the provisions of Diagnostic Code 5201, and if so, then the appropriate percentage can be applied using the criteria set forth in Diagnostic Code 5201.

If the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has been in receipt of VA pension benefits since 1995, predicated upon his inability to obtain or retain employment due to all of his physical disabilities.  Thus the VA has already acknowledged that the Veteran is unemployable in fact.  The total disability benefit is based solely upon impairment caused by service-connected disabilities and is paid in a higher monetary amount, thus providing a greater benefit.  

The Veteran himself does not assert he is unemployable solely due to his service-connected disabilities; rather he asserts he is unable to work on account of an injury to his right leg, which occurred on the job in 1993.  The authors of the Joint Motion correctly point out, however, that the determination as to why the Veteran is unemployable is not the Veteran's responsibility; rather it is a legal determination which is the responsibility of VA adjudicators.  Therefore, upon remand, the RO should perform original evidentiary development and an initial review as to whether the Veteran is unable to work solely due to his service-connected disabilities.  

As the case must be remanded and as the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the VA and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of medical treatment afforded to the Veteran by the VA Illiana Health Care System, since November 2009 for inclusion in his claims file.

2.  The Veteran should be afforded a VA orthopedic examination to identify all current low back and left shoulder impairment, including limitation of left arm flexion, and information regarding functional impairment during flare-ups affecting the back and shoulder.  

*Ranges of motion in active motion, passive motion, weight-bearing, and non-weightbearing, for the low back, right and left shoulder joints, must be conducted.

The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

3.  The RO should perform all evidentiary development necessary to adjudicate a claim for entitlement to a total disability rating based upon unemployability due to service-connected disabilities.

4.  After the development requested above has been completed, the RO should again review the record, to include explicit consideration of a separate disability rating under Diagnostic Code 5201, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

